Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-22 are pending in this application as a preliminary amendment [4/20/2022].
Claim 1 has been cancelled [4/20/2022].

Drawings
The drawings received on 1/14/2022 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 is objected to because of the following informalities:  Line 1 recites ‘claim 21’ and should recite ‘claim 2’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 recite the limitation "the second management unit" in line 3, however “a second management unit” has not been recited in any earlier claims. Claims 5 and 16 in line 3 recites “a third management unit”, where claims 6 and 17 depend, respectively. It is unclear if “the second management unit” corresponds to “third management unit” (i.e. claims 5 and 16) or “management unit” (i.e. claims 3 and 14).  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,256,968 in view of Kim et al. (US-2019/0172467). 
Instant Application 17/576,627
US Patent No. 11,256,968
2. A system comprising: a server having at least one processor and a printing apparatus having at least one processor, wherein the at least one processor of the server is configured to function as: 

a first execution unit configured to, in a case where a first print instruction by a speech by a first user is issued to an audio control device, execute first processing for causing a printing apparatus to print a first print content based on information indicating that the first print instruction is a speech instruction by the first user; and 



a second execution unit configured to, in a case where a second print instruction by a speech by a second user different from the first user is issued to the audio control device, execute second processing for causing the printing apparatus to print at least a second print content different from the first print content based on information indicating that the second print instruction is a speech instruction by the second user even if a content of the speech by the second user for executing the second print instruction is same as the content of the speech by the first user for executing the first print instruction, and 



wherein the at least one processor of the printing apparatus is configured to function as: a printing unit configured to print the first print content in a case where the first processing is executed, and print at least the second print content in a case where the second processing is executed.  

Method Claim 12.
Server Claim 13.
1. A system comprising: a server having at least one processor, wherein the at least one processor is configured to function as: 



a first execution unit configured to, in a case where a first print instruction by an n-th speech by a first user is issued to an audio control device, execute first processing for causing a printing apparatus to print a first print content corresponding to the n-th speech by the first user for executing the first print instruction based on information indicating that the first print instruction is a speech instruction by the first user; and 

a second execution unit configured to, in a case where a second print instruction by an n-th speech by a second user different from the first user is issued to the audio control device, execute second processing for causing the printing apparatus to print at least a second print content different from the first print content to be printed based on the first print instruction based on information indicating that the second print instruction is a speech instruction by the second user even if a content of the n-th speech by the second user for executing the second print instruction is same as the content of the n-th speech by the first user for executing the first print instruction; and 

the printing apparatus having a printing unit configured to print the first print content in a case where the first processing is executed, and print at least the second print content in a case where the second processing is executed.


Method Claim 9.
Server Claim 10.
3. The system according to claim 2, where the at least one processor of the server is configured to further function as: a management unit configured to manage first print history information about a history of printing instructed by the first user and second print history information about a history of printing instructed by the second user, and 

wherein the first processing is executed based on the information indicating that the first print instruction is a speech instruction by the first user and the first print history information, and the second processing is executed based on the information indicating that the second print instruction is a speech instruction by second first user and the second print history information.  

Claim 14.
2. The system according to claim 1, where the at least one processor is configured to further function as: a management unit configured to manage first print history information about a history of printing instructed by the first user and second print history information about a history of printing instructed by the second user, and 


wherein the first processing is executed based on the information indicating that the first print instruction is a speech instruction by the first user and the first print history information, and the second processing is executed based on the information indicating that the second print instruction is a speech instruction by the second user and the second print history information.

Claim 11.
4. The system according to claim 3, wherein the first print instruction that is an instruction by an n-th speech by the first user is issued to the audio control device, and 

wherein, when a third print instruction by the first user's (n + 1)-th speech is issued to the audio control device following the first print instruction and a content of the first user's (n + 1)-th speech for executing the third print instruction is same as the content of the first user's n-th speech for executing the first print instruction, the execution unit executes, based on the first printing history information for the first user, processing to cause the printing apparatus to print a second printing content different from the first printing content printed based on the first print instruction although the content of the first user's (n + 1)-th speech for executing the third print instruction is same as the content of the first user's n- th speech for executing the first print instruction.

Claim 15.
3. The system according to claim 2, 




wherein, when a third print instruction by the first user's (n+1)-th speech is issued to the audio control device following the first print instruction and a content of the first user's (n+1)-th speech for executing the third print instruction is same as the content of the first user's n-th speech for executing the first print instruction, the at least one processor executes, based on the first printing history information for the first user, processing to cause the printing apparatus to print a second printing content different from the first printing content printed based on the first print instruction although the content of the first user's (n+1)-th speech for executing the third print instruction is same as the content of the first user's n-th speech for executing the first print instruction.

Claim 12.
5. The system according to claim 2, wherein the at least one processor of the server is configured to further function as: a third management unit configured to manage substitute printing information for associating the first user with a substitute user different from the first user, and 

wherein, when the substitute user issues a speech instruction for printing a predetermined printing target for the first user, the selection unit selects the first or the second printing content based on the printing history information for the first user.-3-Amendment for Application No.: 17/576627 Attorney Docket: 10198911US03 printing a predetermined printing target for the first user, the selection unit selects the first or the second printing content based on the printing history information for the first user.  


Claim 16.
4. The system according to claim 1, wherein the at least one processor configured to manage substitute printing information for associating the first user with a substitute user different from the first user, and 



wherein, when the substitute user issues a speech instruction for printing a predetermined printing target for the first user, a selection unit selects the first or the second printing content based on the printing history information for the first user.

Claim 13.
6. The system according to claim 5, wherein, when the substitute user issues a speech instruction for printing the predetermined printing target for the first user, the second management unit updates the printing history information for the first user.  

Claim 17.
5. The system according to claim 4, wherein, when the substitute user issues a speech instruction for printing the predetermined printing target for the first user, the at least one processor updates the printing history information for the first user.

Claim 14.
7. The system according to claim 2, wherein the predetermined printing target is at least either one of coloring and arithmetic problems.

Claim 18.
6. The system according to claim 1, wherein the predetermined printing target is at least either one of coloring and arithmetic problems.

Claim 15.
8. The system according to claim 2

Claim 19.
7. The system according to claim 1, wherein the at least one processor is configured to further function as: a generation unit configured to generate print data based on the first content when the first content is selected, and generate print data based on the second content when the second content is selected.

Claim 16.
9. The system according to claim 2, wherein the at least one processor of the server is configured to further function as: a transmission unit configured to transmit the print data to the printing apparatus.

Claim 20.
8. The system according to claim 1, wherein the at least one processor is configured to further function as: a transmission unit configured to transmit the print data to the printing apparatus.

Claim 17.
10. The system according to claim 2, wherein the first print instruction that is an instruction by an n-th speech by the first user is issued to the audio control device, and wherein the second print instruction that is an instruction by an n-th speech by the second user is issued to the audio control device.

Claim 21.
Claim 1: (lines 4-6, 13-16)
where a first print instruction by an n-th speech by a first user is issued to an audio control device…
 where a second print instruction by an n-th speech by a second user different from the first user is issued to the audio control device,


All of the conflicting claims in instant application 17/576,627 and US Patent No. 11,256,968 are almost identical except dependent claim 11 which recites ‘wherein the server is configured as a single apparatus or a plurality of apparatuses’.
However, Kim teaches ‘wherein the server is configured as a single apparatus or a plurality of apparatuses [par 0061 – server system is implemented on one or more standalone data processing apparatus or a distributed network of computers]’.
Therefore, combining the teaching of US Patent No. 11,256,968 and Kim to obtain ‘wherein the server is configured as a single apparatus or a plurality of apparatuses’ by including a standalone data processing apparatus or a distributed network of computers for a server would have been obvious to a person of ordinary skill in the art. Thus Claims 2-22 of instant application is obvious over claims 1-17 in view of Kim.




Allowable Subject Matter
Claims 2-22 would be allowable if applicant’s reply either complies with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art of record
US Patent No.	11,256,968
US Publication No.	2019/0172467
US Publication No.	2018/0288248
US Publication No.	2016/0260432
US Publication No.	2019/0297111
US Publication No.	2013/0003106
US Publication No.	2020/0028979
US Publication No.	2019/0156824
US Publication No.	2020/0249883
US Publication No.	2020/0177744


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677